Citation Nr: 0030179	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  95-39 367	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than May 24, 
1999, for the assignment of a 10 percent disability rating 
for service-connected varicose veins, right leg.

2.  Entitlement to service connection for residuals of 
phlebitis of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Los Angeles, 
California.  In a February 1995 decision, the RO denied 
entitlement to service connection for phlebitis, left leg.  
In an October 1999 decision, the RO granted entitlement to a 
10 percent disability rating for service-connected varicose 
veins, right leg, effective May 24, 1999.

The issue of entitlement to service connection for residuals 
of phlebitis of the left leg is addressed in the REMAND 
portion of this opinion.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for entitlement to an earlier effective 
date for a compensable rating for varicose veins, right leg, 
has been developed.

2.  Entitlement to service connection for varicose veins, 
right leg, was granted by the RO in November 1946 after the 
veteran submitted a formal claim; a noncompensable rating was 
assigned.

3.  The evidence first shows moderate varicose veins of the 
right leg with pain and cramping, or with intermittent edema 
or aching and fatigue that is relieved by elevation or use of 
support hosiery, on May 24, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 24, 1999, 
for the assignment of a 10 percent disability rating for 
service-connected varicose veins, right leg, have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 
3.157, 3.400(o), 4.104, Diagnostic Code 7120  (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background
 
The Board notes that the veteran did not submit a formal 
claim seeking an increased (compensable) disability rating 
for right leg varicose veins.  The RO, on its own accord, 
granted entitlement to a compensable rating, effective May 
24, 1999, in an October 1999 rating decision.  In a December 
1999 Notice of Disagreement, the veteran disagreed with that 
effective date, asserting that the effective date should be 
October 1994, the date of his claim seeking entitlement to 
service connection for phlebitis.

II.  Laws and regulations

The law provides that the effective date for the award of an 
increased disability rating, generally, is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1)  (2000).  In addition, in 
specific regard to increases in disability compensation, the 
effective date may be the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 3.400 
(o)(2)  (2000).

For purposes of entitlement to an increased disability 
rating, a "claim" is usually a formal VA application for 
compensation, but may also be any informal communication in 
writing requesting entitlement or belief to entitlement to an 
increased disability rating.  38 C.F.R. §§ 3.1(p), 3.155  
(2000).  In specific regard to increases in compensation, the 
law also provides that, once a formal claim for compensation 
has been allowed and service connection for a disability 
granted, the receipt of a report of VA examination or 
admission that relates to examination or treatment of that 
disability will be construed as an informal claim for 
increased benefits.  38 C.F.R. § 3.157(b)  (2000).  The date 
of that examination or admission will be deemed the date of 
claim.  Id.  A similar provision applies to private physician 
medical records that show a reasonable probability of 
entitlement to benefits, although the date of claim is deemed 
to be the date of receipt of such records.  38 C.F.R. 
§ 3.157(b)(2)  (2000).

In deciding claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b)  (West 1991), amended by The Floyd D. 
Spence National Defense Authorization Act for Fiscal Year 
2001, Pub. L. No. 106-398, § 1611  (2000) (to be codified at 
38 U.S.C. § 5107(b)).

III.  Analysis

In this case, the RO granted the veteran an increased 
disability rating for his service-connected varicose veins of 
the right leg, effective May 24, 1999.  That date was the 
date of the most recent VA examination report.  That report 
was requested for evaluation of the veteran's phlebitis as 
part of a claim for entitlement to service connection for 
that condition.  However, the report also addressed his 
varicose veins.  It indicates that he complained of pain and 
edema in his right lower extremity, and that he wore support 
stockings.  He did not wear compression hosiery.  Physical 
examination revealed 4 palpable varicose veins on his right 
leg.  There was no evidence of ulcerations, but there was 
minimal pitting edema and some brawny pigmentation in the 
right pretibial region.  There was no evidence of eczema.  
Diagnosis was varicose veins.

Based on the May 1999 VA examination report, the RO granted 
the veteran entitlement to an increased rating, to 10 
percent.  That rating was based on Diagnostic Code (DC) 7120 
of VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4  (2000).  The ratings in the Rating 
Schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such disabilities, and are considered adequate to compensate 
for considerable loss of working time.  38 C.F.R. § 4.1  
(2000).  Where there is a question as to which of two 
evaluations under a specific diagnostic code shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  Under DC 7120, a 10 
percent rating is authorized for varicose veins with 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  
38 C.F.R. § 4.104, DC 7120  (2000).

The Board finds that entitlement to a 10 percent rating for 
varicose veins of the right leg is warranted on May 24, 1999, 
based on the VA examination report of the same date.  The 
issue is whether it is factually ascertainable that an 
increase in disability occurred prior to May 24, 1999.  38 
C.F.R. § 3.400 (o)(2)  (2000).  It is not.  Specifically, the 
Board finds no competent evidence prior to the May 24, 1999 
VA examination report indicating that the veteran's right leg 
varicose veins involved intermittent edema of the extremity 
or aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  38 C.F.R. § 4.104, DC 7120  (2000).

The Board acknowledges that the veteran underwent VA 
examination on October 3, 1994, and that that examination 
shows discussion and evaluation of the veteran's right leg 
varicose veins.  In addition, the October 1994 VA examination 
report is dated subsequent to the allowance of a prior, 
formal claim for compensation for varicose veins.  Therefore, 
it could be considered an informal claim for increased 
benefits.  38 C.F.R. § 3.157  (2000).  Furthermore, there is 
no evidence that the veteran was ever issued a formal VA 
application for increased benefits as per 38 C.F.R. § 3.155; 
thus, that informal claim could be considered open.  Id.; see 
Servello v. Derwinski, 3 Vet. App. 196, 200  (1992)  (One-
year time limit to submit formal claim did not begin to run 
where VA failed to issue formal application.).  However, it 
is not necessarily the effective date of the grant of a 10 
percent disability rating.  That date is either the date of 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1)  (2000).

Under the circumstances, the Board has considered the current 
rating criteria for a compensable rating for varicose veins, 
as well as the old criteria.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313  (1991) (holding that, where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied).  At the time of 
the October 1994 examination, a 10 percent disability rating 
for varicose veins was authorized for a "moderate" 
disability, involving varicosities of superficial veins below 
the knee with symptoms of pain or cramping on exertion.  
38 C.F.R. § 4.104, DC 7120  (1994) (amended 1998).  

The Board finds that the May 24, 1999, VA examination report 
is the date that entitlement arose.  Although the October 3, 
1994, VA examination report notes the presence of varicose 
veins, it also indicates that the veteran had a past medical 
history of a stroke, coronary artery disease, and peripheral 
vascular disease, and that he currently had, in addition to 
varicose veins, coagulopathy.  It was noted that the veteran 
complained of pain and swelling in his legs, but the report 
does not relate these symptoms to his varicose veins of the 
right leg.  No other competent evidence prior to May 24, 
1999, indicates that these lower extremity complaints were 
due to varicose veins.  In fact, they suggest that other 
disabilities may be responsible.  Private medical records 
from July 1993 reflect the veteran's complaints of right leg 
pain and associated treatment was for stenosis (indicative of 
aortoiliac inflow disease), a thrombus, and ischemia and 
pregangrenous changes; varicose veins were not mentioned.  
Records from August 1993 show that he was status post 
thromboembolism and claudication of the right leg.  A 
November 1995 private medical record shows that he also 
suffered from osteoarthritis of the right knee, which was 
responsible for complaints of pain, locking, giving way, and 
effusion.  The veteran is not currently service-connected for 
any of these other right lower extremity problems.  Symptoms 
of pain and cramping of moderate degree due to varicose veins 
of the right leg is not factually shown until the May 24, 
1999 VA examination report.  

In light of the above, entitlement to an effective date 
earlier than May 24, 1999, for the assignment of a 10 percent 
disability rating for varicose veins, right leg, is not 
warranted.


ORDER

Entitlement to an effective date earlier than May 24, 1999, 
for the assignment of a 10 percent disability rating for 
service-connected varicose veins, right leg, is denied.


REMAND

In regard to the claim for entitlement to service connection 
for residuals of phlebitis of the left leg, the Board finds 
that appellate review is not yet warranted.

While VA's duty to assist in obtaining this evidence had 
previously been predicated on the veteran's initial 
submission of a well-grounded claim, 38 U.S.C.A. § 5107(a)  
(West 1991) (amended 2000), this is no longer the case.  Now, 
VA, in all cases, "shall assist a claimant in developing all 
facts pertinent to a claim for benefits."  The Floyd D. 
Spence National Defense Authorization Act for Fiscal Year 
2001, Pub. L. No. 106-398, § 1611  (2000) (to be codified at 
38 U.S.C. § 5107(a)).  This duty has not yet been fulfilled.

In this case, the duty to assist necessitates a remand for VA 
medical examination.  The Court of Appeals for Veterans 
Claims has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  When the medical evidence 
is inadequate, VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The Board remanded this case in December 1998, in part, to 
schedule the veteran for VA examination.  The Board found 
that clarification of any disabilities involving the 
veteran's lower extremities was needed, with specific 
instructions to the examiner to determine whether the veteran 
had any residuals of his inservice episode of phlebitis of 
the left leg.  In rendering this determination, the examiner 
was to reconcile a May 1995 private physician report, 1977 
worker's compensation records, and the October 1994 VA 
examination report.

In response to the Board's remand, the veteran underwent VA 
examination in May 1999 and, after the RO found that 
examination inadequate, in September 1999.  The May 1999 VA 
examination report provided objective evaluation only of the 
veteran's varicose veins.  It did not indicate whether the 
varicose veins were residuals of inservice phlebitis.  At the 
bottom of the report, a handwritten remark by the examiner 
states that the findings of the May 1995 private medical 
report and October 1994 VA examination report were 
reconciled.  The report provides no explanation as to how the 
reports were reconciled and, thus, is inadequate for purposes 
of Board review.

The September 1999 VA examination report is similarly 
inadequate.  It indicates only that the veteran had a history 
of several lower extremity disorders.  It does not indicate 
whether any of these disorders were currently manifested, or 
whether any of them were related to his inservice episode of 
phlebitis.

The September 1999 VA examination report also indicates that 
the veteran recently underwent duplex ultrasound, which 
showed a blood clot in his right leg, and that he recently 
underwent right knee replacement, but no medical records 
pertaining to these medical procedures were available to the 
examiner at the time of the examination, nor are they 
currently of record.  These must be obtained and made part of 
the record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) 
(VA has a duty to obtain all pertinent medical records which 
have been called to its attention by the veteran and by the 
evidence of record.).

The Board also notes that, in a 1999 letter, the veteran 
indicated that he was in receipt of Social Security 
Administration disability benefits for approximately 25 
years.  The RO must attempt to obtain any and all records 
associated with that grant of benefits.  Id.

Overall, the Board finds that clarification of the medical 
evidence and full adjudication of the veteran's claim is 
needed at the RO level prior to appellate review.  Hence, a 
remand is necessary.  38 C.F.R. § 19.9  (2000) (If further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case back to 
the agency of original jurisdiction.).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
submit any and all additional recent 
medical records pertaining to his lower 
extremities, including his recent total 
right knee replacement.  Alternatively, 
if he so desires, he may submit release 
forms, so that the RO may attempt to 
obtain any additional records.  Copies of 
all correspondences made and records 
obtained should be added to the claims 
folder.

2.  The RO should obtain the recent VA 
duplex ultrasound report from the Apple 
Valley medical facility, as well as any 
other recent VA medical records 
pertaining to the veteran's lower 
extremities.  Copies of all 
correspondences made and records obtained 
should be added to the claims folder.

3.  The RO should attempt to obtain from 
the Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  Thereafter, the RO should schedule 
the veteran for VA vascular examination 
of his left leg.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The veteran 
must be given adequate notice of the 
requested examination, which includes 
advising him of the consequences of 
failure to report for it.  If he fails to 
report for the examination, this fact 
should be documented in the claims 
folder.

The purpose of the examination is:  (1) 
to determine the current nature and 
severity of any disorder(s) affecting the 
veteran's left lower extremity, 
including, but not limited to, phlebitis 
and varicose veins; (2) after review of 
service medical records and the other 
evidence of record, to render a medical 
opinion as to whether any current left 
lower extremity pathology is more, less, 
or as likely as not causally related to 
the veteran's inservice episode of left 
leg phlebitis in December 1942; and, (3) 
to reconcile the findings with the May 
1995 private physician report, 1977 
worker's compensation records, and the 
October 1994 VA examination report.

All clinical findings should be reported 
in detail.  Such tests as the examining 
physician deems necessary should be 
performed.  The report of the examination 
should include a complete rationale for 
all opinions expressed and should be made 
part of the claims folder.

5.  Thereafter, the RO should review the 
merits of the veteran's claim for 
entitlement to service connection for 
residuals of phlebitis of the left leg, 
with consideration of any and all current 
pathology involving both the left and 
right legs and based on all the evidence 
in the claims file.

6.  If the decision remains unfavorable 
in any way, the veteran and 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.

Thereafter, the veteran and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
veteran is hereby placed on notice that, pursuant to 38 
C.F.R. § 3.655 (2000), failure to attend a scheduled VA 
examination without good cause may result in an adverse 
determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



